SUMMARY ORDER

Patrick Gil (as administrator of Andrew Kissel’s estate) and Hayley Kissel appeal from a judgment of the District Court for the District of Connecticut (Bryant, J.) that granted summary judgment to Northwestern Mutual Life Insurance (plaintiff, counter-defendant, appellee) both on its claim of rescission, and, as defendant, on Ms. Kissel’s counterclaims of breach of contract, bad faith, negligence, and breach of fiduciary duty. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues presented for review.
We affirm for substantially the reasons stated in the district court’s opinion. See Northwestern Mut. Life Ins. Co. v. Gil, 07-cv-00303, 2009 WL 276086, 2009 U.S. Dist. LEXIS 8608 (D.Conn. Feb. 5, 2009).
Finding no merit in Kissel and Gil’s arguments, we hereby AFFIRM the judgment of the district court.